

Exhibit 10.3
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) dated as of April 01, 2015 (the
“Commencement Date”) is by and between NaturalShrimp Incorporated, a Nevada
corporation (“Employer”), and Gerald Easterling (“Employee” and, together with
Employer, the “Parties” and each individually, a “Party”).
 
 
RECITALS:
 
A.           Employer and Employee wish to enter into this Agreement so as to
establish their understanding with respect to the employment of Employee by
Employer as set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein, each Party agrees as follows:
 
 
1.           Employment Term.  This Agreement will remain in effect from the
Commencement Date until this Agreement is properly terminated in accordance with
its express terms (the “Employment Term”).
 
2.           Responsibilities and Authority.  Employer hereby employs Employee
to serve as its President.  In such capacity, Employee will have such duties and
responsibilities as determined by Employer’s Board of Directors consistent with
the Employer’s Bylaws and applicable law.  If requested by Employer, Employee
will serve as an officer or director of Employer or any affiliate of Employer
without additional compensation.
 
3.           Acceptance of Employment.  Employee accepts employment by Employer
on the terms and conditions herein provided and agrees, subject to the terms of
this Agreement, to devote all of Employee’s full business time to Employer’s
affairs.
 
4.           Compensation and Benefits.  As compensation for Employee’s services
hereunder, Employee will be entitled to the following:
 
4.1           Base Salary.  From and after the Commencement Date, Employee will
receive a base salary at the rate of $96,000 per annum (“Base Salary”).  The
Base Salary will be paid in substantially equal installments in accordance with
Employer’s regular payroll practices, as in effect from time to time, and
subject to all appropriate withholdings. (See Exhibit A)
 
4.2           Bonus.  One or more bonuses may be paid to Employee at such times
and in such amounts as may be determined in the sole discretion of Employer’s
Board of Directors.  If awarded, payment of any such bonus will be subject to
all appropriate withholdings.
 
4.3           Benefits.  Employee will be entitled to receive the benefits
specified on Exhibit A (“Benefits”).  In addition, Employer will reimburse
Employee for all authorized expenses reasonably incurred or paid by Employee in
connection with the performance of Employee’s services under this Agreement upon
presentation of expense statements or vouchers and such other supporting
information as Employer may from time to time reasonably require or request
(“Reimbursable Expenses”).
 
5.           Termination; Payments upon Termination.  This Agreement may be
terminated upon the following terms:
 
 
 

--------------------------------------------------------------------------------

 
 
5.1           Termination Upon Death.  If Employee should die during the
Employment Term, this Agreement will terminate on the date of death.  All Base
Salary through such date and any amounts owed for Reimbursable Expenses that
Employee incurs through such date, as well as any previously awarded but unpaid
bonuses, will be paid to Employee’s designated beneficiary as promptly as
practicable following the date of death.  All Benefits will, unless otherwise
expressly set forth on Exhibit A, otherwise provided by Employer policy
applicable to its employees generally, or otherwise required by applicable law,
terminate on the date of death.
 
5.2           Termination Upon Total Disability.  Employer may terminate this
Agreement because of Employee’s Total Disability upon at least 30 days’ prior
notice to Employee, which notice will specify the effective date of
termination.  The Base Salary will continue to be paid to Employee through the
date of termination, and any amounts owed for Reimbursable Expenses that
Employee incurs through such date and any previously awarded but unpaid bonuses
will be paid as promptly as practicable following termination.  All Benefits
will, unless otherwise expressly set forth on Exhibit A, otherwise provided by
Employer policy applicable to its employees generally, or otherwise required by
applicable law, terminate on the date of termination.  “Total Disability” means
an illness or other physical or mental disability of Employee that makes it
impossible or impracticable for Employee to perform any of Employee’s material
duties and responsibilities hereunder (with whatever reasonable accommodation
may be required by applicable law) for a period of at least six (6) months in
the aggregate during any 12-month period during the Employment Term.  If a
disagreement arises between Employee and Employer as to whether Employee is
suffering from Total Disability, such issue will be determined by a physician
designated by a majority of Employer’s Board of Directors.  The Employee shall
cooperate with and permit examination by such physician designated by the
Employer’s Board of Directors to evaluate whether he has suffered a Total
Disability (but in no event shall the Employee be required to submit to any
invasive or painful procedures).  If Employee disagrees with the conclusion of
such physician, then such physician and Employee’s physician will choose a
mutually acceptable physician to make such determination.
 
5.3           Termination by Employer With Cause.  Employer will be entitled to
terminate Employee’s employment at any time for Cause.  The Base Salary will
continue to be paid to Employee through the date of termination, and any amounts
owed for Reimbursable Expenses that Employee incurs through such date and any
previously awarded but unpaid bonuses will be paid to Employee following
termination, subject to Employer’s right to offset against such sum the amount
of any damages which Employer may suffer as a result of the actions of Employee
constituting Cause.  All Benefits will, unless otherwise required by applicable
law, terminate on the date of termination. “Cause” will constitute any one of
the following:
 
(a)           Employee’s continued failure to perform substantially Employee’s
duties and responsibilities (other than a failure resulting from a Total
Disability);
 
(b)           Employee engaging in willful, reckless, or grossly negligent
misconduct that is materially injurious to Employer or any of its affiliates,
monetarily or otherwise;
 
(c)           Employee is charged with a felony or a crime involving moral
turpitude;
 
(d)           Employee commits an act of fraud, misappropriation, or personal
dishonesty; and
 
(e)           Employee commits a breach of this Agreement and fails to cure such
breach within 30 days from the date that Employer gives notice thereof to
Employee identifying the provision of this Agreement that Employer has
determined has been breached.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.4           Termination by Employer Without Cause.  Employer may at any time
terminate Employee’s employment without Cause.  In such event, the Base Salary
will continue to be paid through the date of termination, and any amounts owed
for Reimbursable Expenses that Employee incurs through such date and any
previously awarded but unpaid bonus will be paid to Employee promptly following
termination.  Employer will also continue pay Employee, as severance, the Base
Salary for a period of 60 months following the date of termination.  All
Benefits will, unless otherwise expressly set forth on Exhibit A, otherwise
provided by Employer policy applicable to its employees generally or otherwise
required by applicable law, terminate on the date of termination.
 
5.5           Termination by Employee With Good Reason.  Employee will be
entitled to terminate Employee’s employment at any time for Good Reason.  In
such event, the Base Salary will continue to be paid through the date of
termination, and any amounts owed for Reimbursable Expenses that Employee incurs
through such date and any previously awarded but unpaid bonus will be paid to
Employee promptly following termination.  Employer will also continue pay
Employee, as severance, the Base Salary for a period of 60 months following the
date of termination.  All Benefits will, unless otherwise expressly set forth on
Exhibit A, otherwise provided by Employer policy applicable to its employees
generally or otherwise required by applicable law, terminate on the date of
termination.  For purposes of this Agreement, “Good Reason” shall exist upon the
occurrence of any of the following events or matters, in each case without
Employer first being in receipt of Employee’s written consent thereto and
Employer’s failure to cure such occurrence within 30 days following Employee’s
written notice of the grounds constituting Good Reason (the “Cure Period”), and
the period of time within which Employee shall be required to exercise a Good
Reason termination of service shall be 30 days, measured from the expiration of
the Cure Period:
 
(a) A material adverse change in, or a substantial elimination of the duties and
responsibilities of Employee;
 
(b) A material breach by Employer of its obligations hereunder;
 
(c) a material reduction in Employee’s Base Salary; or
 
(d) any refusal by Employer to permit Employee to engage in activities which do
not violate Employee’s obligations under Section 7 of this Agreement.
 
5.6           Termination by Employee Without Good Reason.  Employee may at any
time terminate Employee’s employment without Good Reason.  In such event, the
Base Salary will continue to be paid to Employee through the date of
termination, and any amounts owed for Reimbursable Expenses that Employee incurs
through such date and any previously awarded but unpaid bonuses will be paid to
Employee following termination.  All Benefits will, unless otherwise expressly
set forth on Exhibit A, otherwise provided by Employer policy applicable to its
employees generally or otherwise required by applicable law, terminate on the
date of termination.
 
5.7           Effect of Termination.  Except as expressly provided in this
Section 5 and except for the obligations set forth in Sections 6, 7 and 8, all
further obligations of the Parties under this Agreement will terminate upon
termination of Employee’s employment with Employer.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Restrictive Covenants. Employee hereby acknowledges that, as a
result of Employee’s employment by Employer hereunder, Employee (just like
Employer’s other employees) will receive special training and education with
respect to the operations of Employer’s and/or Employer’s affiliates’ businesses
and other related matters, and will obtain access to such persons’ information
concerning its business or affairs (“Confidential Information”), and business
and professional contacts.  In consideration of such Confidential Information
and special and unique opportunities afforded by Employer and its affiliates to
Employee as a result of Employee’s employment (and because Employee similarly
affords such Confidential Information and special and unique opportunities to
its other employees), the Employee hereby agrees that Employee will not:
 
6.1           For one (1) year after Employer or any of its affiliates no longer
employs Employee (the date on which such person no longer employs Employee is
hereinafter referred to as the “Employment Termination Date”), directly or
indirectly, alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor, or equity interest holder
of, or lender to, any person or business, provide services in a similar position
or with similar duties or a similar type of work as provided to Employer, in
competition with any business in which Employer or any of its affiliates is
engaged as of the Employment Termination Date (a “Competitive Business”), and
that is within a 10-mile radius of any location at which Employer or any of its
affiliates engages in such business at the time Employee commences to engage in
such competitive activity.
 
6.2           For one (1) year after the Employment Termination Date, directly
or indirectly (i) induce any person that is a customer of Employer or any of its
affiliates to enter into any Contract with or otherwise patronize any business
directly or indirectly in competition with the Competitive Business conducted by
Employer or any of its affiliates; (ii) canvass, solicit, or accept from any
person who is a customer of Employer or any of its affiliates any such
Competitive Business; or (iii) request or advise any person who is a customer,
vendor, or lessor of Employer or any of its affiliates, to withdraw, curtail, or
cancel any such customer’s, vendor’s, or lessor’s business with Employer or any
of its affiliates; provided, however, that a general solicitation or
advertisement originating outside of, and not specifically targeted to or
reasonably expected to target, the territory as to which Employee is restricted
from engaging in such competitive business as provided above under this
Agreement at such time, will not be deemed in and of itself to violate the
prohibitions of (i) or (ii) of this Section 6.2.
 
6.3           For the six (6) months after the Employment Termination Date,
directly or indirectly employ, or knowingly permit any affiliate of Employee to
employ, any person whom Employer or any of its affiliates employed within the
prior six months.
 
6.4           For one (1) year after the Employment Termination Date, directly
or indirectly (i) solicit for employment or other similar relationship with
Employee, any of Employee’s affiliates or any other person, any employee of
Employer or any of its affiliates, or any person who was an employee of Employer
or any of its affiliates, within the six-month period immediately preceding such
solicitation of employment, other than such person (A) whose employment was
terminated by the applicable person, or (B) who independently responded to a
general solicitation for employment by Employee or Employee’s affiliate; or (ii)
induce, or attempt to induce, any employee of Employer or any of its affiliates,
to terminate such employee’s employment relationship with such person.
 
 
4

--------------------------------------------------------------------------------

 
 
6.5           Employee will not use for Employee’s personal benefit, disclose,
communicate, divulge to, or use for the direct or indirect benefit of any person
other than Employer or any of its affiliates any of such persons’ Confidential
Information.  This Section 6.5 will apply during and after the period when
Employee is an employee of Employer or any of its affiliates and will be in
addition to (and not a limitation of) any legally applicable protections of
Employer’s interest in Confidential Information, trade secrets and the like.
 
6.6           Any and all writings, inventions, improvements, processes,
procedures advances, discoveries, works of authorship, and/or techniques
(“Developments”) that  Employee may make, conceive, discover, or develop,
whether or not patentable, copyrightable, or protectable under mask works
legislation or trademark laws, either solely or jointly with any other person,
at any time during the Employment Term, whether or not during working hours and
whether or not at the request or upon the suggestion of Employer or any of its
affiliates, that relate to or are useful in connection with any business now or
hereafter carried on or contemplated by Employer or such affiliate, including
developments or expansions of its present fields of operations, will be
Employer’s sole and exclusive property.  Employee hereby assigns to Employer
and/or Employer’s nominees all of Employee’s right, title, and interest in any
Developments, and hereby irrevocably designates and appoints Employer and each
of Employer’s duly authorized officers and agents as Employee’s agent and
attorney-in-fact to act for and in Employee’s behalf and stead to execute and
file any document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of Developments.  Employee will make full
disclosure to Employer of all such Developments and will do everything necessary
or desirable to vest the absolute title thereto in Employer.  Employee will
write and prepare all specifications and procedures regarding such Developments
and otherwise aid and assist Employer or any of its affiliates so that Employer
or such affiliate, as the case may be, can prepare and present applications for
copyright, letters patent therefor and can secure such copyright, letters
patent, mask works, or trademark registrations, wherever possible, as well as
reissues, renewals, and extensions thereof, and can obtain the record title to
such copyright, letters patent, mask works, or trademark registrations so that
Employer and/or its nominees will be the sole and absolute owner(s) thereof in
all countries in which it may desire to have copyright, patent, mask work, or
trademark protection. Employee will not be entitled to any additional or special
compensation or reimbursement regarding any and all such Developments.  These
obligations will continue beyond the termination of employment for Developments
that Employee conceives of or makes, in full or in part, during the Employment
Term.
 
6.7           Notwithstanding the foregoing, the beneficial ownership of less
than five percent (5%) of the equity interests of any person having a class of
equity interests actively traded on a national securities exchange or
over-the-counter market will not be deemed, in and of itself, to breach the
prohibitions of this Section 6.  Employee agrees and acknowledges that the
restrictions in this Section 6 are reasonable in scope and duration and are
necessary to protect Employer and its affiliates.  If any provision of this
Section 6, as applied to either Party or to any circumstance, is adjudged by a
governmental body, arbitrator, or mediator not to be enforceable in accordance
with its terms, the same will in no way affect any other circumstance or the
enforceability of the remainder of this Agreement. If any such provision, or any
part thereof, is held not to be enforceable in accordance with its terms because
of the duration of such provision, the area covered thereby, or the scope of the
activities covered, the Parties agree that the governmental body, arbitrator, or
mediator making such determination will have the power to reduce the duration,
area, and/or scope of activities of such provision, and/or to delete specific
words or phrases, and in its reduced form such provision will then be
enforceable in accordance with its terms and will be enforced.  The Parties
agree and acknowledge that the breach of any provision of this Section 6 will
cause irreparable Damage to Employer and its affiliates and upon breach of any
provision of this Section 6, Employer and its affiliates will be entitled to
injunctive relief, specific performance, or other equitable relief without bond
or other security; provided, however, that the foregoing remedies will in no way
limit any other remedies that Employer or its affiliates may have.  Employer
may, without notifying Employee, notify any subsequent employer of Employee of
Employee’s rights and obligations under this Section 6.
 


 
5

--------------------------------------------------------------------------------

 
 
7.           CONFLICTS OF INTEREST.
 
7.1           Employee represents to Employer as follows: (a) there are no
restrictions, agreements, or understandings, oral or written, to which Employee
is a party or by which Employee is bound that prevent or make unlawful
Employee’s execution or performance of this Agreement, and (b) Employee does not
have any business or other relationship that creates a conflict between the
interests of Employee and Employer.
 
7.2           Employee recognizes and agrees that Employee owes Employer and its
affiliates a fiduciary duty of loyalty, fidelity, and allegiance to act at all
times in the best interests of Employer and its affiliates and to do no act
which might injure the business, interests, or reputation of Employer or any of
its affiliates.  Employee’s duty of loyalty will extend throughout the
Employment Term and will continue following termination of this Agreement to the
extent set forth in this Agreement and as recognized by applicable law.  In
keeping with Employee’s fiduciary duty to Employer and its affiliates, Employee
agrees that, during the Employment Term, Employee will not knowingly become
involved in a conflict between his personal interests and those of Employer or
any of its affiliates, and, upon discovery thereof, will not willfully allow
such conflict of interest to continue.  Employee agrees to disclose in writing
to Employer any facts that could reasonably be expected to involve a material
conflict of interest upon Employee’s conscious awareness that such a material
conflict could exist.  Employee recognizes that it is impossible to provide an
exhaustive list of actions or activities that constitute or might constitute a
conflict of interest, but recognizes that these actions or activities may
include the following:
 
(a)           ownership of more than a 5% interest in any supplier, contractor,
customer, or other person that does business with Employer or any of its
affiliates;
 
(b)           acting in any capacity, including as a director, officer,
employee, partner, consultant, or agent, for any supplier, contractor, customer,
or other person that does business with Employer or any of its affiliates;
 
(c)           acceptance, directly or indirectly, of payments, services, or
loans (other than entertainment, gifts, or other sales incentives that may be
furnished in the Ordinary Course of Business) from a supplier, contractor,
customer, or other person that does business with Employer or any of its
affiliates;
 
(d)           misuse or disclosure of information of any kind obtained through
Employee’s relationship with Employer; and
 
(e)           appropriation by Employee or diversion to any other person,
directly or indirectly, of any business opportunity in which it is known or
could reasonably be anticipated that Employer or its affiliates would be
interested.
 
In further recognition of the fiduciary duties Employee owes to Employer and its
affiliates, Employee agrees that all documentation that Employee provides to
Employer will be accurate in all material respects, when taken as a whole and in
light of the circumstances in which it was made.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Payments In Certain Circumstances Following a “Change in Control”
of Employer.
 
8.1           “Change in Control” means (a) the acquisition, other than from
Employer, by any individual, entity, or group of beneficial ownership of 50% or
more of either the then outstanding shares of common stock of Employer or the
combined voting power of the then outstanding voting securities of Employer
entitled to vote generally in the election of directors; or (b) approval by the
stockholders of Employer of (i) a reorganization, merger, consolidation, share
exchange, or similar form of reorganization of Employer with respect to which
the individuals and persons who were the respective beneficial owners of the
common stock and voting securities of Employer immediately prior to such
reorganization, merger, or consolidation do not, following such reorganization,
merger, or consolidation, beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the person resulting from such
reorganization, merger or consolidation, (ii) a complete liquidation or
dissolution of Employer, or (iii) sale or other disposition of all or
substantially all of Employer’s assets.
 
8.2           Subject to Section 8.3, upon the occurrence of a Change in
Control, Employee may elect, within 30 days of such Change in Control, to
terminate this Agreement by written notice to Employer and, in such event, will
receive from Employer, within 30 days following the Employment Termination Date,
a lump sum payment equal to 500% of the Base Salary then in effect. All payments
made pursuant to this Section 8.2 will be in lieu of, and not in addition to,
payments which would otherwise be made as a result of a termination without
Cause pursuant to Section 5.4.
 
8.3           To the extent that any payment or distribution of any type to or
for the benefit of Employee by Employer, any affiliate of Employer, any person
who acquires ownership or effective control of Employer or ownership of a
substantial portion of Employer’s assets (within the meaning of Section 280G of
the Code and the regulations thereunder), or any affiliate of such person,
whether paid or payable or distributed or distributable under this Agreement or
otherwise (“Payments”), is or will be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then Employee will be entitled to
receive an additional payment (a “Gross-Up Payment”) from Employer in an amount
such that after payment by Employee of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income tax,
employment tax, or Excise Tax, imposed upon the Gross-Up Payment, Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.  The determination of whether the Payments are subject to the
Excise Tax and, if so, the amount of the Gross-Up Payment, will be made by an
accounting firm selected by Employer (the “Accounting Firm”).  The Accounting
Firm will provide its determination (the “Determination”), together with
detailed supporting calculations and documentation, to the Parties within 20
days of the Employment Termination Date.  If the Accounting Firm determines that
no Excise Tax is payable by Employee with respect to the Payments, it will
furnish the Employee with an opinion reasonably acceptable to Employee that no
Excise Tax will be imposed with respect to any such Payments and, absent
manifest error, such Determination will be binding, final and conclusive upon
the Parties.  To avoid misunderstanding, the intent of this Section 8.3 is for
Employee to retain, after payment of all taxes associated with the Payments and
the Gross-Up Payment, an aggregate amount that will equal the amount that
Employee would have retained if Section 4999 had not applied to the Payments.
 
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.
 
9.1           Entire Agreement.  This Agreement and the certificates, documents,
instruments and writings that are delivered pursuant hereto constitutes the
entire agreement and understanding of the Parties in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof or the Transactions. Except as expressly
contemplated hereby and except for Employer’s affiliates, each of which will be
deemed a third party beneficiary of all obligations of Employee under this
Agreement, there are no third party beneficiaries having rights under or with
respect to this Agreement.
 
9.2           Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the Parties and their
respective successors.
 
9.3           Assignment.   No Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of Employer and Employee; provided, however, that Employer may (a)
assign any or all of its rights and interests hereunder to one or more of its
affiliates and (b) designate one or more of its affiliates to perform its
obligations hereunder (in any or all of which cases Employer nonetheless will
remain responsible for the performance of all of its obligations hereunder).
 
9.4           Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to Employer:


Natural Shrimp Incorporated


Attn:           Chairman of the Board
2068 North Valley Mills Drive
Waco, Texas 76710
Tel:           (254)776-7290                                                      
Fax:           (254)741-0595                                                      


Copy to (which will not constitute notice):


Greenberg Traurig, L.L.P.


Attn:           Michelle Rowe Hallsten, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Ph:  (916) 442-1111
Fax:  (916) 448-1709


If to Employee:


Attn:           Gerald Easterling
P.O. Box 853
Addison, Texas 75001
Tel:           (972) 951-8035
Email: geasterling@sbcglobal.net


 
8

--------------------------------------------------------------------------------

 
 
Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended
recipient.  Either Party may change the address to which notices, requests,
demands, claims, or other communications hereunder are to be delivered by giving
the other Parties notice in the manner herein set forth.
 
9.5           Specific Performance.  Each Party acknowledges and agrees that the
other Parties would be damaged irreparably if any provision of this Agreement is
not performed in accordance with its specific terms or is otherwise
breached.  Accordingly, each Party agrees that the other Party will be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any Action instituted in any court of the United States or any
state thereof having jurisdiction over the Parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.
 
9.6           Arbitration.  Any controversy or claim by either Party arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with the Commercial Rules of the American
Arbitration Association by a single arbitrator to be located in Waco, McLennan
County, Texas, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, and shall not be appealable by
either Party.  Each Party shall be responsible for paying its respective costs
relating to any arbitration pursuant to this Agreement, including any related
attorneys fees.
 
9.7           Time.  Time is of the essence in the performance of this Agreement
 
9.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
 
9.9           Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
9.10           Governing Law.  This Agreement and the performance of the
Parties’ obligations hereunder will be governed by and construed in accordance
with the laws of the State of Texas, without giving effect to any choice of law
principles.
 
9.11           Amendments and Waivers.  No amendment, modification, replacement,
termination, or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by the Parties.  No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.
 
9.12           Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a governmental body, arbitrator, or mediator not to
be enforceable in accordance with its terms, the Parties agree that the
governmental body, arbitrator, or mediator making such determination will have
the power to modify the provision in a manner consistent with its objectives
such that it is enforceable, and/or to delete specific words or phrases, and in
its reduced form, such provision will then be enforceable and will be enforced.
 
9.13           Expenses.  Except as otherwise expressly provided in this
Agreement, each Party will bear its own costs and expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the Transactions  including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.
 
9.14           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party because of the authorship of any provision of this
Agreement.  Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance.  If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.
 
9.15           Incorporation of Exhibits, Annexes, and Schedules.  The Exhibits,
Annexes, Schedules and other attachments identified in this Agreement are
incorporated herein by reference and made a part hereof.
 
9.16           Remedies.           Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
law or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.


 
9

--------------------------------------------------------------------------------

 
 
9.17           Electronic Signatures.


(a)           Notwithstanding the Electronic Signatures in Global and National
Commerce Act (15 U.S.C. Sec. 7001 et.seq.), the Uniform Electronic Transactions
Act, or any other law relating to or enabling the creation, execution, delivery,
or recordation of any Contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party will
be deemed to have executed this Agreement or other document contemplated thereby
(including any amendment or other change thereto) unless and until such Party
shall have executed this Agreement or other document on paper by a handwritten
original signature or any other symbol executed or adopted by a Party with
current intention to authenticate this Agreement or such other document
contemplated.
 
(b)           Delivery of a copy of this Agreement or such other document
bearing an original signature by facsimile transmission (whether directly from
one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect  as physical delivery of the paper document bearing the original
signature.  “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 

 
EMPLOYER:
NaturalShrimp Incorporated
         
 
By:
/s/ Bill G. Williams     Name Bill G. Williams     Title Chairman and C.E.O.    
     

 
                                  

 
EMPLOYEE:
         
 
By:
/s/ Gerald Easterling     Name Gerald Easterling                  

 
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Description of Benefits
 
 
1.  
Health insurance will be covered or reimbursed.

 
2.  
Cell phone cost.

 
3.  
Car allowance of $500 per month.

 
4.  
All normal and customary business related travel expenses will be paid by the
company and in accordance to set travel budgets.

 
 


 

